Title: To James Madison from John Douglass, 4 February 1809
From: Douglass, John
To: Madison, James



Dr. Sir
New York 4th. Feb. 1809.

The Federalists and Clintonians have united to oppose the reappointment of our worthy friend Dr. Mitchill to a seat in the Senate.  Should they succeed, of which I have some doubts, I hope he will be provided for in a situation that his merits may deserve.  Our Marshall is unfit for his station.  Osgood, Schenck & Genl. Bailey are unworthy of the confidence of the administration.  Either situation would be an eligible one for Dr. M.  We are indebted to Dr. M. influence with Colo. Rutgers & others for the 13 republican votes of this state, & hence proceeds the Clinton vengeance.  John Q. Adams is well thought of.  Govr. Lewis may do for something, But have nothing to do with the Livingstons.  Maturine Livingston is not worthy of any Notice  From Your devoted friend & humble Servant

J. H. D.

